ORDER
Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent Sungtaek Cho cannot be found in the state or served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent Sungtaek Cho is suspended from the practice of law in Minnesota. Within one year from the date of this order, respondent may move for vacation of the order for suspension and for leave to answer the disciplinary petition. Respondent is advised that if he fails to appear in this matter within one year from the date this order is filed, the allegations in the petition for disciplinary action shall be deemed admitted.
BY THE COURT:
/s/Helen M. Meyer Associate Justice